 


110 HR 436 IH: Cell Phone Tax Moratorium Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 436 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mrs. Bono (for herself and Mr. Radanovich) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To restrict any State from imposing a new discriminatory tax on cell phone services. 
 
 
1.Short titleThis Act may be cited as the Cell Phone Tax Moratorium Act of 2007. 
2.Moratorium 
(a)In generalNo State or political subdivision thereof shall impose a new discriminatory tax on or with respect to mobile services, mobile services providers, or mobile services property, during the 3-year period beginning on the date of enactment of this Act. 
(b)DefinitionsIn this Act: 
(1)Mobile serviceThe term mobile service means commercial mobile radio service, as such term is defined in section 20.3 of title 47, Code of Federal Regulations, as in effect on the date of enactment of this Act, or any other service that is primarily intended for receipt on or use with a mobile telephone. 
(2)Mobile service providerThe term mobile service provider means any entity that markets, sells, or provides mobile services. 
(3)Mobile service propertyThe term mobile service property means any equipment used in the transmission, reception, coordination, or switching of mobile services. 
(4)New discriminatory tax 
(A)In generalThe term new discriminatory tax means any tax imposed by a State or political subdivision thereof that— 
(i)is imposed on or with respect to— 
(I)any mobile service and is not generally imposed, or is generally imposed at a lower rate, on or with respect to other services or on or with respect to transactions involving property or goods; 
(II)any mobile service provider and is not generally imposed, or is generally imposed at a lower rate, on other persons that provide services other than mobile services; or 
(III)any mobile service property and is not generally imposed, or is generally imposed at a lower rate, on or with respect to other commercial or industrial property that is devoted to a commercial or industrial use and subject to a property tax levy; 
(ii)was not generally imposed and actually enforced prior to the date of enactment of this Act. 
(B)Rule of constructionFor purposes of subparagraph (A), all exemptions, deductions, credits, incentives, exclusions, and other similar factors shall be taken into account in determining whether a tax is a new discriminatory tax. 
(5)Tax 
(A)In generalThe term tax means any charge imposed by any governmental entity for the purpose of generating revenues for governmental purposes, and is not a fee imposed for a specific privilege, service, or benefit conferred. 
(B)ExclusionThe term tax does not include any fee or charge— 
(i)used to preserve and advance Federal universal service or similar State programs authorized by section 254 of the Communications Act of 1934 (47 U.S.C. 254); or 
(ii)specifically dedicated by a State or political subdivision thereof for the support of E–911 communications systems. 
 
